Citation Nr: 1724156	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-46 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating to 50 percent for PTSD and denied service connection for degenerative disc disease of the lumbar spine.  The Veteran perfected his appeal with the submission of a VA form 9 in December 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  PTSD

The Veteran was notified that these matters were certified to the Board May 16, 2017, and he submitted additional pertinent medical evidence in June 2017.  This evidence includes treatment records for PTSD dated from March through May 2017 from his psychologist to which he was referred through Veterans Choice.  This evidence, which pertains to the issue on appeal, was submitted after the issuance of the most recent supplemental statement of the case dated in February 2016, without a waiver of AOJ consideration.  Under 38 C.F.R. § 20.1304 (c), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  The AOJ should review this additional evidence on remand.  

Moreover, in three detailed letters to VA dated in May 2017, the Veteran indicated that he had recently become engaged in an increased level of treatment for his PTSD condition.  He stated that he was told by this psychologist that should be 'back on antipsychotics.'  The Veteran also stated that he had decided to go back to the VA for PTSD treatment, and had made an appointment with the VA PTSD program, because he needed 'all the help he could get' with his PTSD now.  Essentially, the Veteran urged that his symptoms were now more severe than was reflected in the most recent VA evaluation.  The Board notes that he was last seen at VA and examined for PTSD in November 2015, at which time he was not on medication for PTSD and was not receiving treatment.  In light of the Veteran's credible statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, as the Veteran has identified additional relevant treatment records, updated treatment records should be obtained.  38 C.F.R. § 3.159 (2016).  

II.  DDD of the lumbar spine

The Veteran contends that he hurt his back in service while performing his duties as an Attack Helicopter repairman and crew chief.  He reports that he had to carry his heavy tool box and other equipment up and down the flight line, injuring his back.  He urges that he had to run often with heavy items because the helicopters were in combat and he had to hurry.  He explained that he did not seek medical attention for his low back pain, but rather obtained pain medication from the medics in his unit and kept working.  

In support of his assertion that he had to move swiftly with heavy items because he was performing combat mission support, he submitted: an Army Achievement Medal awarded for meritorious achievement while performing Attack-Helicopter repair duties for the 2/25th Attack Helicopter Battalion, in support of the Quick Reaction Force mission to rescue rangers trapped in Mogadishu on the 3rd and 4th of October; an Army Commendation Medal awarded with the 2nd Battalion (attack) 25th Aviation Regiment, for logging over 2,000 Cobra hours in support of Operation Continue Hope in Mogadishu from June to October 1993, and an Army Achievement Medal awarded for aviation support for his Battalion in Haiti from September 1994 to March 1995.  

Service treatment records do not show complaints related to the low back and in fact reflect that the Veteran's spine examination was clinically negative in an April 1995 examination for airborne.  The Veteran received treatment after his tool box fell on his leg in September 1992.  There is no separation examination in the record.  

Post service treatment records reflect treatment for low back pain beginning in December 2000.  At that time, the Veteran reported a history of low back pain for five years duration secondary to the lifting of heavy weights.  

Given the circumstances of the Veteran's service, the Board is willing to accept that he may have experienced some back pain as described by him, despite the lack of documentation in the service treatment records.  There is current disability and the record contains an indication that the condition may be related to service inasmuch as he reported back pain began 5 years prior to December 2000 secondary to heavy lifting.  However, the record contains no VA compensation examination report addressing the claim.  An examination should be provided to the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to specifically include all VA treatment records available from the Chillicothe, Cincinnati and Dayton VAMCs.

2.  After securing any proper authorization from the Veteran, obtain any additional treatment records for PTSD, to include those from any Veteran's Choice provider.  

3.  Then, afford the Veteran an appropriate VA examination to determine the current severity of his PTSD. 

All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file must be made available to the examiner for review.

4.  Schedule the Veteran for a VA examination to determine the etiology of his current low back disability.  The examiner should review the claims folder, and then respond to the following question. 

Is it as likely as not (i.e., probability of 50 percent or higher) that any current low back disability is related to an in-service disease, event, or injury?

Please consider the lay statements of record from the Veteran that he treated back pain without documentation in service and had to run with a heavy tool box.  Please also consider the December 2000 private medical report indicating a five year history of low back problems, as well as the negative in-service treatment record. 

Any opinion or conclusion reached should be fully explained.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




